                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 14-20014-CR-ZLOCH



UNITED STATES OF AMERICA,

             Plaintiff,

vs.                                                   O R D E R

GREGORY ALLEN BLUE,

             Defendant.
                                /
      THIS    MATTER   is   before   the   Court   upon   the   Report   And

Recommendation (DE 331) filed herein by United States Magistrate

Judge John J. O’Sullivan.       No objections to said Report have been

filed.   The Court has conducted a de novo review of the entire

record herein and is otherwise fully advised in the premises.

      In his Report And Recommendation (DE 331), Magistrate Judge

O’Sullivan recommends that the Court grant in part Defendant’s

Motion Requesting Change Of Halfway House Designation (DE 324).

The Court adopts Magistrate Judge O’Sullivan’s findings, as stated

in the instant Report And Recommendation (DE 331).
      Accordingly, after due consideration, it is

      ORDERED AND ADJUDGED as follows:

      1. The Report And Recommendation (DE 331) filed herein by

United States Magistrate Judge John J. O’Sullivan be and the same

is hereby approved, adopted, and ratified by the Court;

      2. The Court grants in part Defendant Gregory Allen Blue’s

Motion Requesting Change Of Halfway House Designation (DE 324); and
     3. The Court recommends that the United States Bureau of

Prisons designate that the Defendant be designated to the Dimas

House Charities in Dania, Florida.

      DONE AND ORDERED in Chambers at Fort Lauderdale, Broward

County, Florida, this   15th       day of July, 2019.




                               WILLIAM J. ZLOCH
                               Sr. United States District Judge

Copies furnished:

The Honorable John J. O’Sullivan
United States Magistrate Judge

All Counsel and Parties of Record




                                   2
